office_of_chief_counsel internal_revenue_service memorandum uil number release date date date to area_counsel natural_resources houston from charles b ramsey chief branch passthroughts and special industries cc psi br6 cc psi br6 postf-152813-02 subject sec_29 definition of a facility postf-152813-02 this memorandum is in response to your request dated date with respect to the meaning of the term facility as used in connection with the production of qualified_fuels described in sec_29 disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views issue sec_1 what property constitutes the facility under sec_29 for the purpose of determining when a facility that produces solid synthetic_fuel from coal is placed into service if a facility has been placed_in_service timely how will the relocation of all or a portion of that facility affect its qualification for the credit under sec_29 if a portion of a facility that has been placed_in_service timely is moved how is that portion to be valued in order to determine whether the relocated facility is newly placed_in_service conclusion sec_1 for purposes of sec_29 the facility includes only those components that directly convert coal into a solid synthetic_fuel the facility includes equipment beginning with the hoppers and reagent tanks that directly feed the mixing chambers and continues through briquetters or pelletizers and their associated output hoppers and supporting structure s for this equipment the facility includes the electrical instrumentation and postf-152813-02 page control systems and related auxiliaries including the structures that house the electrical instrumentation and control systems and the foundation platform s for this equipment a facility that has been relocated will be considered to have been placed_in_service as of the date that it was originally placed_in_service at the prior location only if the fair_market_value of the facility’s relocated original property is more than percent of the facility’s total value immediately following the relocation for purposes of determining the portion of value attributable to the moved components of a facility the value of the relocated components as equipment not associated with any particular activity should be compared with the cost of the new components use of a value based upon the market_value of a synthetic coal facility that was placed_in_service prior to date is inappropriate in valuing the moved components for purposes of continued qualification for the sec_29 credit facts the service has issued rulings that certain facilities that produce solid synthetic_fuel from coal qualify for the credit under sec_29 a typical facility is described below the feedstock coal feedstock is sized through a screen prior to entering the plant and larger pieces pass through a crusher that reduces the feedstock to a more uniform size then the feedstock may be stored in an on-site bunker for which equipment may be needed to get the feedstock to a conveyor next conveyors transport the feedstock to the plant entrance which is usually between and feet above grade the plant is a modular steel unit that is normally attached to a concrete pad that serves as its foundation the plant includes a motor control center in which the plant operator can monitor the processes can modify the rate at which the conveyors transport either feedstock or the solid synthetic_fuel product and can modify the rate at which the chemical reagent is added to the feedstock some of the plants include a fluffer to break up the coal agglomerate ie separate the feedstock particles from each other the plant includes sprayers or nozzles which add the chemical reagent to the feedstock a mixer or plug mill in which the reagent is mixed with the feedstock and either briquetters which consist of two rollers set a certain distance apart from each other between which the feedstock-reagent mixture passes and is compressed in briquettes or pelletizers which extrude the feedstock-reagent mixture as pellets when rollers push the mixture out of a drum through holes the plant may contain internal conveyors that transport the feedstock or product within it components of the plant include finished product collection and stacking conveyors which carry the product from the plant to the product storage area also included are permanent tanks that hold the chemical reagent pipes that connect the reagent tanks to the plant and pumps that move the reagent from the tanks to the plant analysis postf-152813-02 issue page in general sec_29 provides a credit for the production of solid synthetic_fuel from coal sec_29 added by p l no provides a tax_credit for the sale of qualified_fuels that are sold through the end of and produced from a facility that was originally placed_in_service after date and before and date pursuant to a binding written contract that was in effect before date no regulations have been promulgated under sec_29 thus we look to other published guidance of the service and other analogous code sections to interpret the meaning and scope of that section in revrul_86_100 1986_2_cb_3 a revenue_ruling specifically addressing the use of coal in producing a qualified_fuel under sec_29 the service adopted the definition of the term synthetic_fuel that was the same as the definition used in former sec_48 and its regulations sec_48 was repealed for years after in interpreting that term in sec_29 there the service noted that former sec_48 and sec_29 contain almost identical language in describing the qualifying fuel the revenue_ruling also pointed out that the two provisions have the same overall congressional intent to encourage energy conservation and promote development of domestic energy production however former sec_48 does not require a facility as does sec_29 but focuses on equipment sec_1_48-9 of the regulations identifies equipment qualified for the energy_investment_credit defining synthetic_fuel production equipment a separate provision sec_1_48-9 defines handling_and_preparation_equipment this separate provision is based on a separate clause of the code sec_48 sec_1_48-9 covers equipment that converts an alternative_substance into a synthetic solid liquid or gaseous fuel handling_and_preparation_equipment includes equipment for unloading transfer storage reclaiming from storage and preparation eg washing crushing drying and weighing of an alternative_substance such as coal at the point where it was used in the synthetic_fuel equipment also qualified for the credit sec_48 is similar to sec_29 in that both describe what qualifies under the provision for the production of a qualifying fuel the equipment described in sec_48 has no analogous provision in sec_29 and this equipment is not included in a facility for purposes of sec_29 revrul_94_31 1994_1_cb_16 provides the service’s published position on what is a qualified_facility for purposes of sec_45 an analogous provision to 29-both provisions are production credits as distinguished from the sec_48 energy_credit which was an investment_credit this revenue_ruling addresses a wind farm used to generate electricity from wind_energy while noting the array of equipment used to operate the wind farm and deliver the final product the revenue_ruling concludes in part that the term facility under sec_45 means the wind turbine which includes blades gear box generator and a control and a communication mechanism together with the tower on which the wind turbine is mounted and the pad on which the tower is situated the revenue_ruling further concludes that each wind turbine together with its tower and supporting pad is a separate facility this definition postf-152813-02 page is quite narrow excluding from the term facility support and delivery assets such as transformers on-site power collection systems monitoring and meteorological equipment and site improvements such as roadways and fencing while the entire wind farm may be an integrated generating plant for purposes of the energy_credit a turbine a tower and a pad constituted a facility the rationale of revrul_94_31 excludes from a sec_29 facility preparation equipment feedstock and product conveyors and storage tanks this result is consistent with the separate definitions contained in sec_1_48-9 and c of synthetic_fuel production equipment and the handling_and_preparation_equipment for purposes of the energy_investment_credit some components that qualified for purposes of the energy_credit a part of the general investment_tax_credit are excluded from description of a facility that qualifies for the sec_29 and sec_45 production credits the storage tanks and feedstock and end-product site improvements equipment and conveyors while designed for and necessary to the operation of a particular plant represent ancillary and auxiliary equipment and not synthetic_fuel production equipment congress provided in sec_29 for a reduction in the sec_29 credit to the extent of energy_investment_credit allowed in respect of the property used to produce alternative fuels eligible for the credit this offset represents congressional intent to deny a credit windfall to projects that qualify for both credits it does not represent an interrelation of the two credits for purposes of defining facility issue to qualify for the sec_29 credit for the production of synthetic fuels the facility that produces the fuel must have been placed_in_service by a particular time if this placed_in_service_date is met for a facility the subsequent relocation of the facility will not affect the availability of the credit so long as all essential components of the facility are retained and the production capacity of the relocated facility is not significantly increased at the new location revproc_2001_30 2001_1_cb_1163 after determining what equipment constitutes a facility see issue above it is necessary to distinguish the relocation of a facility that continues to be treated as timely placed_in_service for the sec_29 credit from the creation of a new facility with a new placed-in-service date this issue has not been addressed in any published guidance upon which taxpayers in general may rely however numerous private letter rulings plrs have been issued to taxpayers on this topic these rulings provide that the replacement of parts as part of the relocation of a facility will not result in a new placed- in-service date for the facility or otherwise prevent the facility from continuing to be treated as timely placed_in_service if the fair_market_value of the original property is more than percent of the facility’s total fair_market_value immediately following the relocation and replacement the basis for this conclusion is revrul_94_31 that ruling held that for purposes of sec_45 a facility qualifies as newly placed_in_service even though it contains some used_property provided the fair_market_value of the used postf-152813-02 page property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property it has been suggested that despite the conclusion in the plrs rev_rul does not justify holding that a facility continues to have the same placed-in-service date after relocation if more than percent of the facility’s value at the new location is attributable to the facility at the prior location rather the revenue_ruling should be understood to create a safe_harbor for purposes of sec_45 that so long as not more than percent of a facility was not originally placed_in_service a prior qualifying_facility the facility’s sec_45 credit entitlement will not be challenged simply because each component of the facility was not originally placed_in_service with that facility then applying this conclusion to the synthetic_fuel facility at issue the facility in the new location will retain the same placed-in-service date as the original facility so long as no more than percent of the value of the relocated facility comes from property other than that which had been originally placed_in_service this is because revrul_94_31 concerns how much of the value of a new facility can come from parts that were previously placed_in_service without the service questioning whether the entire facility was originally placed_in_service in its current configuration for purposes of the sec_45 credit however revrul_94_31 was not issued as a safe_harbor revenue_ruling if the facts given had been that not more than percent of the facility was from a prior qualifying_facility we could argue that some higher percentage is required for a facility to continue its placed_in_service_date the argument would be that the ruling was merely concluding under its facts of not more than percent of the prior facility being included in the new facility a new placed_in_service_date occurred but that we would not find a continuation of the old placed_in_service until more than say percent of the value of the new facility was from the prior facility however because the not more than percent test is only in the analysis and the holding portion of the revenue_ruling this test is a conclusion on how to determine if a facility keeps its prior placed_in_service_date or has a new placed_in_service_date revrul_94_31 concluded a facility was a new facility if it did not contain more than percent of its value from a prior facility the necessary implication of conclusion is that a facility would not be a new facility but retain its prior placed_in_service_date and fail to produce electricity that would qualify for the sec_45 credit if the facility did have more than percent of its value from a prior facility a facility either has the prior placed_in_service_date or a new placed_in_service_date the plrs draw the conclusion from revrul_94_31 that any facility in which more than percent of the value is derived from the prior facility continues to have the placed_in_service_date of the prior facility issue the relocation of a qualified_facility producing synthetic_fuel from coal will not disqualify the relocated facility from producing qualified_fuel so long as a certain minimum amount of the relocated facility comes from the prior qualifying_facility this amount is based on a comparison of the fair_market_value of the property from the prior qualifying_facility with the sum of the cost of the new property and the fair_market_value of the property from the prior qualifying_facility the method used to determine value of the moved postf-152813-02 page portion of the facility in relation to the total value of the facility can have a significant effect on such determinations a market-based valuation of an entire plant that includes an assignment to specific relocated equipment of the component of value attributable to the existing facility’s ability to generate qualified_fuel and consequently sec_29 credits would significantly distort any comparison to the total value of the relocated plant since any newly added equipment would be at cost without any allocation of value generated by the credit as discussed above revrul_94_31 holds that for purposes of sec_45 a facility would qualify as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property the ruling compares the value of the used_property with the cost of the new property since the values discussed in the revenue_ruling represent the used_property unenhanced by an ability to generate tax_credits the relationship of the value of used_property to the cost of new property would not create an apples and oranges comparison and thus no distortion but if the fair_market_value of the equipment in the prior qualifying_facility reflected the facility’s qualification to produce both a marketable product and tax_credits attributable to such production there would be a significant distortion here the value of the materials used to construct a synthetic_fuel production facility permit a comparison between the part of the facility that comes from the facility that was previously and timely placed_in_service and the part of the facility that was not this comparison is used to determine whether the relocated facility is a qualified continuation as the facility in the prior location if so the relocated facility can produce qualified_fuel for purposes of sec_29 the fair_market_value of a synthetic_fuel facility that has been timely placed_in_service will include the value of potential tax_credits thus the fair_market_value of the facility’s equipment that is relocated if derived from the market_value of the prior plant less the value of used equipment not transferred will inflate the value of the transferred equipment compared to the cost of new equipment installed at the new location however any valuation method used to determine whether a relocated facility qualifies for treatment under sec_29 as the prior facility should use an approach that compares fair_market_value of the moved components as used equipment not associated with any particular activity with the cost of the new components such valuation method will minimize anomalous distortions and will reflect the proper application of revrul_94_31 if you have any further questions please contact at
